         Case 1:19-cv-02773-ABJ Document 125 Filed 09/03/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 M.M.V., et al.,

                             Plaintiffs,

 v.                                                    Civil Action No. 19-2773 (ABJ)

 WILLIAM BARR, in his official capacity as
 Attorney General of the United States, et al.,

                             Defendants.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated August 21, 2020, the Parties hereby submit

the following status report concerning their progress in resolving Plaintiffs’ remaining claim in

this action, which challenges the government’s review of positive credible fear determinations at

the South Texas Family Residential Center by U.S. Citizenship and Immigration Services

(“USCIS”) Fraud Detection and National Security (“FDNS”) officers.

       On August 20, 2020, Defendants moved the Court for a stay of proceedings pending the

parties’ settlement discussions regarding Plaintiffs’ remaining claim, see ECF No. 124, which

the Court granted on August 21, 2020. Since that time, the Parties have reached an agreement in

principle regarding the proposed terms of a settlement agreement. Accordingly, the Parties are

continuing to work on a final settlement agreement and anticipate finalizing this agreement in the

coming weeks. The Parties therefore respectfully propose that they be permitted to file another

status report by September 24, 2020, further informing the Court of their progress in resolving

this matter if a joint stipulation of dismissal has not been filed by that time.

       A proposed order is attached.
        Case 1:19-cv-02773-ABJ Document 125 Filed 09/03/20 Page 2 of 3




Dated September 3, 2020               Respectfully submitted,

 GREGORY P. COPELAND Bar # NY0311                     STEVEN G. BARRINGER Bar # 375373
 SARAH T. GILLMAN Bar # NY0316                        GREENBERG TRAURIG, LLP
 RAPID DEFENSE NETWORK                                2101 L Street, NW, Suite 1000
 11 Broadway, Suite 615                               Washington, DC 20037
 New York, NY 10004-1490                              Telephone: (202) 331-3108
 Telephone: (212) 843-0910                            Facsimile: (202) 261-0114
 Facsimile: (212) 257-7033                            Email: barringers@gtlaw.com
 Email: gregory@defensenetwork.org
 Email: sarah@defensenetwork.org                      CAROLINE HELLER (pro hac vice)
                                                      GREENBERG TRAURIG, LLP
                                                      200 Park Ave
                                                      New York, NY 10166
                                                      Telephone: (212) 801-9200
                                                      Facsimile: (212) 801-6400
                                                      Email: hellerc@gtlaw.com

                                      Counsel for Plaintiffs


ETHAN P. DAVIS                        MICHAEL R. SHERWIN
Acting Assistant Attorney General     Acting United States Attorney

WILLIAM C. PEACHEY                    DANIEL VAN HORN, D.C. Bar # 924092
Director                              Chief, Civil Division

EREZ REUVENI                          /s/ Christopher C. Hair
Assistant Director                    CHRISTOPHER C. HAIR, PA Bar # 306656
Office of Immigration Litigation      Assistant United States Attorney
District Court Section                Civil Division
United States Department of Justice   United States Attorney’s Office
P.O. Box 868, Ben Franklin Station    555 4th Street, N.W.
Washington, DC 20530                  Washington, D.C. 20530
                                      Telephone: (202) 252-2541
                                      Email: christopher.hair@usdoj.gov

                                      Counsel for Defendants




                                                2
         Case 1:19-cv-02773-ABJ Document 125 Filed 09/03/20 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 M.M.V., et al.,

                            Plaintiffs,

 v.                                                    Civil Action No. 19-2773 (ABJ)

 WILLIAM BARR, in his official capacity as
 Attorney General of the United States, et al.,

                            Defendants.


                                      [PROPOSED] ORDER

       Upon consideration of the parties’ joint status report, it is hereby ORDERED that the

parties shall file another status report by September 24, 2020, further informing the Court of their

progress in resolving this matter if a joint stipulation of dismissal has not been filed by that time.

       SO ORDERED.



_______________                                        __________________
Date                                                   Amy Berman Jackson
                                                       UNITED STATES DISTRICT JUDGE
